NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION DEFERRED COMPENSATION PENSION RESTORATION PLAN 1.Participants. The participants in the National Rural Utilities Cooperative Finance Corporation Deferred Compensation Pension Restoration Plan (the "Deferred Compensation PRP") eligible for benefits shall be a select group of management or highly compensated employees of the National Rural Utilities Cooperative Finance Corporation (the "Cooperative") who on the date of their termination of employment from the Cooperative (or on vesting of the Deferred Compensation PRP benefit, if earlier) have a Pension Limitation, as defined in Section 2(b) of this Deferred Compensation PRP, applied to reduce the amount of payment that would otherwise be payable by the "Retirement Security Plan sponsored by the National Rural Electric Cooperative Association (the "NRECA"). 2.Benefit Payment (a).The Deferred Compensation PRP Benefit payable under the Deferred Compensation PRP is the amount of the Pension Limitation minus the Severance Pay Limit. (b).The "Pension Limitation" is the difference between the single lump sum equivalent of (i) the participant's accrued benefit from the Retirement Security Plan as calculated by NRECA without the limitations provided in Sections 415 and 401 (a)( 17) of the Internal Revenue Code of 1986 (the "Code"), and (ii) the participant's accrued benefit from the Retirement Security Plan as calculated by NRECA after application of the limitations of Sections 415 and 401 (a)( 17) of the Code, each of which is calculated at the time a participant is entitled to a payment hereunder. The single lump sum equivalent shall be calculated using the lump sum methodology and assumptions specified in the Retirement Security Plan. (c). The "Severance Pay Limit" is an amount equal to the lesser of (i) the Frozen Benefit under the National Rural Utilities Cooperative Finance Corporation Severance Pay Pension Restoration Plan (the "Severance Pay Plan"), or (ii) twice the participant's annual compensation for the year immediately preceding the year in which the participant terminates employment with the Cooperative less the amount of any other severance pay benefits paid by the Cooperative to the participant. "Annual Compensation" means the total of all compensation paid by the Cooperative to the participant including wages, salary, and any other benefit of monetary value (whether paid in cash or otherwise), such as for example, the cost of any fringe, welfare or pension benefit. In the event a participant's Deferred Compensation PRP Benefit vests before the Severance Pay Plan benefit is payable, for purposes of calculating the Deferred Compensation PRP Benefit, the Severance Pay Limit shall be determined as of the date the Deferred Compensation PRP Benefit vests. (d). In determining the participant's pension benefit from the Retirement Security Plan under Section 2(b), there shall be included in the calculation amounts paid in cash to the participant or his beneficiary, transferred to an individual retirement account or annuity for the benefit of the participant or beneficiary or transferred to the participant's account in the NRECA 401 (k) Pension Plan. (e) In the event a participant in the Deferred Compensation PRP is eligible to receive more than one Deferred Compensation PRP Benefit, (for example, in the case of a participant who receives his Deferred Compensation PRP Benefit before the Retirement Security Plan benefit can be paid, and subsequently earns and becomes vested in another Deferred Compensation PRP Benefit), the Pension Limitation shall be calculated for each benefit payment. In addition, any subsequent Deferred Compensation PRP Benefit shall be offset to take into account any Deferred Compensation PRP Benefit previously paid to the participant by adding the differences between 2(b)(i) and 2(b)(ii) for the previous payments to the amount under 2(b)(ii) for the current payment. 3.Benefit Forfeitable by Participant. The Deferred Compensation PRP Benefit provided in Section 2 is subject to a substantial risk of forfeiture and shall be forfeited in its entirety if the participant's employment with the Cooperative is terminated for any reason before the vesting date the Cooperative has specified in writing for each participant under this Deferred Compensation PRP. If the Cooperative does not specify such a date for any participant then such date shall be the normal retirement date for the participant under the Retirement Security Plan. In any event, forfeiture shall not occur if the termination of the participant's employment with the Cooperative is caused by death, disability, or involuntary termination without cause. For purposes of the Deferred Compensation PRP, the term "cause" means, as determined by the Board of Directors of the Cooperative (i) gross negligence or willful misconduct in connection with the performance of duties; (ii) conviction of a criminal offense (other than minor traffic offenses); or (iii) material breach of any term of any employment, consulting or other services, confidentiality, intellectual property or non-competition agreements, if any, between the participant and the Cooperative. Notwithstanding the foregoing, the benefit forfeited by a participant under the Deferred Compensation PRP maintained by the Cooperative (the ''Transferor Cooperative"), can be reinstated if the participant is hired by another NRECA member cooperative participating in the NRECA Pension Plan (the "Transferee Cooperative") immediately following termination of employment with the Transferor Cooperative, provided the Transferee Cooperative adopts the Deferred Compensation PRP. The participant shall vest in all benefits earned under the Deferred Compensation PRP of the Transferor Cooperative and under the Deferred Compensation PRP of the Transferee Cooperative on the vesting date specified by the Transferee Cooperative. It is the intention of the Cooperative that the forfeiture provision of this Deferred Compensation PRP shall constitute a substantial risk of forfeiture as defined in Section 457(f)(3)(B) of the Code. 4.Timing and Form of Payment. The Deferred Compensation PRP Benefit shall be payable to the participant (or if deceased to his estate) in a lump sum payment immediately upon the lapse of the substantial risk of forfeiture specified by the Cooperative in writing pursuant to Section 3, above, but in no event later than two and a half months following the lapse of the substantial risk of forfeiture. 5.Termination and Amendment. The Board of Directors of the Cooperative may amend any or all provisions of this Plan at any time by written instrument identified as an amendment effective as of a specified date. The Deferred Compensation PRP may be terminated in whole or in part at any time by action of the Board of Directors of the Cooperative. However, no such termination or amendment shall reduce any benefit accrued by a participant in this Plan prior to the effective date of the termination or amendment. 6. Assets of the Plan and Benefit Payments. The benefits under this Deferred Compensation PRP shall be payable from the general assets of the Cooperative and no trust fund or funding shall be used to secure the payment of plan benefits. 7. General Administrative Powers and Duties. General administration of the Plan shall be placed in the Board of Directors ofthe Cooperative (the "Board"). The Board shall have the power to take all actions required to carry out the provisions of the Deferred Compensation PRP and shall further have the following powers and duties which shall be exercised in a manner consistent with the provisions of the Deferred Compensation PRP: (a) To construe and interpret the provisions of the Deferred Compensation PRP and make rules and regulations under the Deferred Compensation PRP to the extent deemed advisable by the Board, (b) To decide all questions as to eligibility to become a Participant in the Deferred Compensation PRP and as to the rights of Participants under the Deferred Compensation PRP, (c) To file or cause to be filed all such reports and other statements as may be required by any federal or state statute, agency or authority for the Deferred Compensation PRP, and (d) To do such other acts as it deems necessary to administer the Deferred Compensation PRP in accordance with its provisions or as may be required by law. 8. Grant of Discretion.
